TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00407-CV


                                  Carnell Denmon, Appellant

                                                v.

                                     Mark Jaehne, Appellee


                      FROM THE COUNTY COURT OF LEE COUNTY
               NO. 2824, HONORABLE EVAN GONZALES, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant filed his notice of appeal in the trial court on December 28, 2004. Through

no fault of appellant’s, the notice of appeal was not received by this Court as part of the clerk’s

record until June 24, 2005. On August 9, this Court informed appellant that his brief was overdue

and that a motion for an extension of time was due no later than August 19. To date, appellant has

not responded to that notice, filed a brief or motion, or otherwise communicated with this Court.

We therefore dismiss the appeal for want of prosecution on our own motion. Tex. R. App. P.

42.3(b).

                                             __________________________________________

                                             David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed: October 6, 2005